Citation Nr: 0740004	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a gynecological menstrual disorder.

2.  Entitlement to service connection for a gynecological 
disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to a rating in excess of 20 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1990 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board notes that in May 2003, the veteran withdrew the 
appeal in regard to chronic fatigue syndrome.  

This case has previously come before the Board.  In January 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for a requested travel Board hearing.  In 
an October 2007 statement, the veteran withdrew her request 
for a Board hearing.  The case has been returned to the Board 
for further appellate review.  

The appellant was afforded a hearing before a hearing officer 
at the RO in May 2003.  A transcript of the hearing has been 
associated with the claims file.  

The issues of entitlement to service connection for a 
gynecological disorder, and an acquired psychiatric disorder, 
and in regard to the evaluation of hypertension are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ denied entitlement to service connection for a 
gynecological disorder in an August 1998 rating decision.  
The veteran did not file a notice of disagreement.  That 
decision is final.

2.  The evidence added to the record since the August 1998 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and is relevant and probative.  


CONCLUSION OF LAW

The August 1998 decision, which denied entitlement to service 
connection for a gynecological disorder is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108; 38 
C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In this case, the Board is granting the 
application to reopen the claims on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2007).  The application to 
reopen the claim was filed in September 2001.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Analysis

Service connection for a gynecological disorder was denied by 
the AOJ in August 1998.  No notice of disagreement was filed 
and that decision became final.  At the time of the prior 
denial, the AOJ determined that there was no evidence of a 
chronic gynelcological disability.  

Since that determination, the veteran has applied to reopen 
her claim.  The Board notes that VA medical records are 
considered to be in constructive possession of the agency 
even if not associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In this case, service 
connection for a menstrual disorder was denied in an August 
1998 rating decision.  The decision specifically notes that 
while service medical records showed manifestations of a 
gynecological nature, the denial was based on a finding that 
no chronic or permanent diagnosis was shown.  The only 
pertinent medical record associated with the claims file, as 
noted in the rating decision, was a 1994 VA treatment record 
reflecting complaints of having had no menstrual cycle since 
Desert Storm and of hair growing on the backs of her hands 
and feet.  The veteran did file a notice of disagreement with 
the August 1998 decision and that decision became final.  

Since that decision, a July 1994 VA record of treatment 
record, showing a diagnosis of amenorrhea and possible 
hirsutism or hormonal imbalance, has been associated with the 
claims file.  While technically in the constructive 
possession of VA, the evidence was clearly not reviewed by 
the AOJ at the time of the August 1998 decision and so 
significantly relates to an unestablished fact necessary to 
substantiate the claim, that it must be considered in order 
to fairly adjudicate the merits of the claim.  To find 
otherwise would require the Board to ignore relevant and 
probative evidence, especially in light of the in-service 
findings.

Based upon the reasoning behind the prior denial, that is, 
that the evidence did not show a gynecological disorder, this 
evidence is relevant and probative of the issue at hand.  
Accordingly, the claim is reopened.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a gynecological disorder is granted.  


REMAND
In an October 2007 statement, the veteran stated that she was 
receiving treatment at a VA Medical Center (VAMC) for the 
claimed disorders on appeal.  These records have not been 
associated with the claims file.  

The veteran asserts that she has a gynecological disorder 
related to service.  As noted in the August 1998 rating 
decision, service medical records show treatment for menses 
pain and change in menstrual pattern.  VA treatment records, 
dated in July 1994, note that the veteran had amenorrhea, 
which had not been fully explored, and possible hirsutism or 
hormonal imbalance.  A June 2002 record notes an 11-year 
history of amenorrhea.  There is insufficient evidence to 
determine whether a gynecological disorder is related to 
service.  38 C.F.R. § 3.159.    

The veteran asserts that she has had symptoms of a 
psychiatric nature since service in the Persian Gulf.  The 
Board notes that the veteran had two periods of service.  
Service medical records show a normal psychiatric examination 
at time of separation from her first period of service in 
December 1989.  At that time, she denied having or having had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  

In regard to the second period of service, a Certificate of 
Discharge reflects approximately five months of service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War, from January 1991 to May 1991.  The separation 
examination report, dated in March 1991, reflects a normal 
psychiatric examination.  On the accompanying medical 
history, however, she indicated that she had or had had 
frequent trouble sleeping and depression or excessive worry.  

Post service records reflect numerous complaints of symptoms 
associated with, and diagnoses of, an acquired psychiatric 
disorder.  A July 1994 VA treatment record reflects 
complaints of depressed mood since her return from the 
Persian Gulf.  A July 1994 Persian Gulf Screening history 
notes her unit of assignment before the Persian Gulf War was 
at a prisoner of war camp and that she was in combat.  The 
Board notes that the August 2002 rating decision reflects the 
veteran's combat status as none.  A July 2001 VA treatment 
record shows diagnoses of PTSD, generalized anxiety disorder, 
and depressive disorder.  The record notes complaints of 
nightmares in association with having served as a prison 
guard and of having to bring back bodies from Kuwait, where 
her friend Sonya was noted to have been killed.  An August 
2001 VA treatment record shows a diagnosis of depressive 
disorder.  A November 2001 record reflects a diagnosis of 
PTSD.  

SSA records reflect disability due to affective and anxiety 
related disorders since 2002.  In a February 2002 stressor 
statement, the veteran reported, as documented in the 
Certificate of Discharge, that she served with the 301st MP 
camp.  She added that upon arriving in Saudi Arabia, her 
heart began racing as she was required to don protective 
gear.  She indicated that Americans were killed in an 
incident in which a building was blown up in the housing 
complex, and essentially, that she feared for her life during 
her service in the Persian Gulf.  A June 2002 VA examination 
report reflects complaints of nightmares, sweating, crying, 
and shaking.  The veteran stated that her friend, Sonya, had 
been killed in a truck accident when she was in Saudi Arabia, 
noting that she did not witness the accident but arrived 
after her death.  The assessment was anxiety disorder, not 
otherwise specified.  The Board notes that no nexus opinion 
was provided.  A June 2002 treatment record reflects a 
diagnosis of dysthymic disorder.  Complaints of nightmares 
related to the death of a friend during service in Dessert 
Storm were noted.  The Board finds that further development 
is necessary in regard to the claim of entitlement to service 
connection for an acquired psychiatric disorder.  

In regard to hypertension, the Board notes that service 
connection for hypertension was established in an August 2002 
rating decision, in part, on VA examination in June 2002.  At 
that time, the record also included blood pressure readings 
to include 160/100 in December 2001, and blood pressure of 
142/91, 180/98, 136/89, and 180/100 in June 2002.  Blood 
pressure was 200/116 in July 2002, and 152/80 and 220/140 in 
August 2002.  At a personal hearing in May 2003, the veteran 
testified that her hypertension had increased in severity.  
Transcript at 3-4 (2003).  The Board finds that a current 
examination would aid in a determination as to the current 
degree of impairment due to hypertension.  38 C.F.R. § 3.159 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain pertinent VA 
treatment records from the John D. Dingell 
VAMC.  Any records obtained should be 
associated with the claims file.  

2.  The AOJ should schedule the veteran 
for a VA gynecology examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be conducted.  The AOJ should 
request that the examiner identify any 
disorders of a gynecological nature, to 
include the underlying pathology for any 
identified gynecological symptoms, if any.  
The AOJ should also request that the 
examiner provide an opinion in terms of 
whether it is at least as likely as not 
that any identified gynecological disorder 
is related to service.  A complete 
rationale should accompany all opinions 
provided.  

3.  The AOJ should attempt to verify the 
veteran's 
claimed in-service stressors during 
service in the Persian Gulf, to include 
the death of a fellow soldier named Sonya, 
a building in the housing complex at which 
her unit was located having been blown up 
and killing people, and of duty which 
would have required the handling of dead 
bodies.  In that vein, the AOJ should 
forward a copy of the veteran's stressor 
statement, along with copies of the 
service personnel records for the relevant 
period (January 1991 through May 1991), to 
the appropriate agency in an attempt to 
verify the alleged stressors.  The request 
and any documents elicited by the request 
should be associated with the claims file.  

4.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of identified acquired 
psychiatric disorders.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be conducted.  The AOJ should request that 
the examiner respond to the following:  1) 
Do the veteran's symptoms meet the 
criteria for a diagnosis of PTSD that 
conforms to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-
IV)?  2) If so, identify the in-service 
stressor upon which the diagnosis is 
based?  3) Is it at least as likely as not 
that any identified acquired psychiatric 
disorder is related to service?  A 
complete rationale should accompany all 
opinions provided.  

5.  The AOJ should schedule the veteran 
for an appropriate VA examination to 
determine the degree of impairment due to 
hypertension.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
conducted.  The AOJ should request that 
the examiner provide an opinion as to 
whether it is at least as likely as not 
that the veteran's diastolic pressure is 
predominantly 120 or more, or 
predominantly 130 or more.  A complete 
rationale should accompany all opinions 
provided.  

6.  In light of the above, the AOJ should 
readjudicate the claims on appeal.  If the 
benefits sought remain denied, a 
supplemental statement of the case should 
be issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


